Mr. Justice Burroughs delivered the opinion of the court. This was an action of assumpsit by appellant against appellee to recover upon two promissory notes given by the latter to the former. Appellee, among other pleas, pleaded a set-off, in which he claimed that appellant, on account of over-payments that he had made in the numerous dealings between them, owed him a large sum of money over and above the amount due from him to appellant on the notes sued on. The case was tried by a jury, and resulted in a verdict and judgment for appellee on his plea of set-off for $327. To reverse that judgment, this appeal is prosecuted, and the grounds urged are (1) that the verdict is against the evidence, and (2) that the court admitted improper evidence against appellant, and rejected proper evidence offered by him. The case involves a long account between the parties to the suit, covering many transactions, and occurring at various times. The evidence is very voluminous, and has been so abstracted by counsel for appellant that we are unable to arrive at a satisfactory conclusion as to the correctness of the judgment, from the printed abstracts filed in this court. But we have with much labor, given the whole record a careful examination, and have concluded that as the evidence before the jury was conflicting, and approved by the trial judge, we are unwilling to say that the verdict is contrary to the evidence. The rulings of the trial judge on the evidence, on the whole, in our opinion, were not such as to warrant appellant in complaining of them, for, upon the whole, they were fair, and we can not say that appellant has been prejudiced thereby. Finding no reversible error in this record, we affirm the judgment of the Circuit Court in this case. Judgment affirmed.